DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending in the instant application.
Claims 1-20 are examined in the instant Office action.

Information Disclosure Statement
The IDS of 11/5/2020 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  According to MPEP Section 2106.03, claim(s) 10-20 is/are directed to methods.  According to MPEP Section 2106.04, claim(s) 1-20 is/are directed to the judicial exception of the mental step of determining whether a calibration is eligible to determine analyte concentration, and, if so, determining analyte concentration.  The claims recite the mental step of processing interferents from the measured data.  Claims 4, 6-9, and 12-15 detail the computations and mathematical equations involved in determining analyte concentration.  Claims 10 and 20 recite the mental step of comparing a concentration to a threshold.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106 .05) because Hall [WO 2006/047182 A2; on IDS] teaches that it is routine and conventional to the use of the computer the process results and receiving calibration data sets are routine and conventional in the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

35 U.S.C. 103 Rejection #1:
Claims 1-5, 10-14, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall [WO 2006/047182 A2; on IDS] in view of Samsoondar [US Patent 6,470,279 B1; on IDS].
Independent claim 1 is drawn to an analyte detection method.  The method comprises receiving one or more calibration sets each usable to estimate a concentration of an analyte in the sample.  The method comprises accessing the measurement of the sample.  The method comprises processing the measurement of the sample to reduce or minimize effects on the estimate of concentration of the analytes caused by one or more interferents.  The method comprises determining whether the calibration set is eligible to estimate analyte concentration from the measurement of the sample.  The method comprises determining an estimated analyte concentration for the sample based at least in part on the measurement of the sample and the calibration sets determined to be eligible.
The document of Hall studies a method and apparatus for determining an analyte concentration in a sample having interferents [title].  Figures 17-19 of Hall teach the structural limitations of the claim.  Paragraphs 125-138 of Hall teach using machine learning to improve the ability to calibrate for analytes in the presence of interferents.  Table 1 on page 40 of Hall lists the threshold concentrations of each of ten interferents, the glucose sensitivity without training, and the glucose sensitivity with training.  It is interpreted that if the interferent concentration is greater than the threshold listed in Table 1 on page 40 of Hall, it is ineligible to determine concentration of the analyte.  Table 1 of Hall processes measurement of ten specific interferents.  By listing sensitivities of the analyte glucose to each interferent, the data assists in correcting for the presence of each interferent.  
While Hall teaches measuring the concentration of the analyte, Hall does not directly teach estimating analyte concentration based on the calibration sets.
The document of Samsoondar studies a method for calibrating spectrophotometric apparatus with synthetic fluids to measure plasma and serum analytes [title].  The abstract and cover figure of Samsoondar teach comparing a calibration set on a first apparatus to a calibration set on a second apparatus to determine analyte concentration.

With regard to claim 2, the cover figure of Samsoondar illustrates two calibration sets.

With regard to claim 3, paragraph 138 and Table 1 on page 40 of Hall teaches that the analyte is glucose in blood.

With regard to claim 4, the cover figure and abstract of Sansoondar teach calculating calibrated measurement data using raw measured data.  Table 1 of Hall also exemplifies raw measurement data.

With regard to claim 5, the title of Samsoondar teaches that spectral data is measured.

With regard to claims 10-11, it is interpreted that the reliable (i.e. utilized) measurement are when the interferents are below given thresholds.

With regard to claims 12-14, the algorithm in paragraph 137 of Hall teaches estimating an analyte concentration for each calibration set, and calculates a weighted average of the error for each concentration wherein the concentrations with the greatest error are weighted the least.

With regard to claims 18-20, Table 1 of Hall processes measurement of ten specific interferents.  By listing sensitivities of the analyte glucose to each interferent, the data assists in correcting for the presence of each interferent.  Table 1 of Hall also lists the threshold concentration for each of the ten interferents.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the analyte measurements in the presence of interferents of Hall by use of the calibration sets of Sansoondar wherein the motivation would have been that the additional correlations between multiple calibration sets facilitates the accuracy of the concentration data [abstract of Sansoondar].

35 U.S.C. 103 Rejection #2:
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall in view of Samsoondar as applied to claims 1-5, 10-14, and 18-20 above, in further view of Thomas et al. [US Patent 6,157,041; on IDS].
Claim 16 is further limiting wherein the processor system is configured such that the analyte detection system corrects for the presence of water or saline in the raw measurement sample.
Claim 17 is further limiting wherein the analyte detection system corrects for the presence of a protein or a drug in the raw measurement of the sample.
Hall and Samsoondar make obvious using calibration sets to detect the concentrations of analytes in a sample, as discussed above.  Table 1 of Hall teaches correcting for interferents wherein the interferents are interpreted to be drugs.
Hall and Samsoondar do not teach correcting for water or saline.
The document of Thomas et al. studies methods and apparatus for tailoring spectroscopic models [title].  Column 1, line 48 to column 2 line 3 of Thomas et al. suggests that water is a factor that interferes with spectral measurements that needs correction.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the analyte measurements in the presence of interferents of Hall and the calibration sets of Sansoondar by use of correcting for water of Thomas et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, water is an alternate interferent to the interferents listed in Table 1 of Hall.  There would have been a reasonable expectation of success in combining Hall, Sansoondar, and Thomas et al. because all three studies are analogously applicable to using calibration sets to measure concentrations of analytes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11-13, and 16-20, respectively, of U.S. Patent No. 10,475,529 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to using calibration sets to determine analyte concentration and processing interferents that effect the measurements.  While the claims of ‘529 recite additional limitations, the claims of ‘529 anticipate the instantly rejected claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Claims 6-9 are free of the prior art because the prior art does not teach spectral reconstruction for the purpose of calibrating analyte data.
	Claim 15 is free of the prior art because the prior art does not teach the quantitative threshold limitation.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	4 September 2022